UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 Commission file number: 333-144973 LAS VEGAS RAILWAY EXPRESS, INC. (Exact name of Registrant as Specified in its Charter) Delaware 56-646797 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 6650 Via Austi Parkway, Suite 170 Las Vegas, NV89119 (Address of principal executive offices) (702) 583-6715 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 Par Value (Title of Class) 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[ ]No[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes[ ]No[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer[ ] Non-accelerated filer[] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] The aggregate market value of common stock held by shareholders based on the closing price of the registrant's common stock on the OTCBB on June 30, 2011 was $6,787,820. Number of outstanding shares of common stock as of July 29, 2011 was 42,423,875. Documents Incorporated by Reference:None. Transitional Small Business Disclosure Format (Check one): Yes []No [X] 2 LAS VEGAS RAILWAY EXPRESS, INC. TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements: 4 Condensed Consolidated Balance Sheet - June 30, 2011 (unaudited) and March 31, 2011 4 Consolidated Statements of Income and Other Comprehensive Income - for the Three Months ended June 30, 2011 and June 30, 2010 (Unaudited) 5 Consolidated Statements of Cash Flows - for the Three Months Ended June 30, 2011 and June 30, 2010 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis or Plan of Operation 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 21 PART II OTHER INFORMATION Item 1. Legal Proceedings 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults upon Senior Securities 23 Item 4. [REMOVED AND RESERVED] 23 Item 5. Other Information 23 Item 6. Exhibit - Description 23 SIGNATURES 24 3 PART IFINANCIAL INFORMATION LAS VEGAS RAILWAY EXPRESS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, March 31, (unaudited) Assets: Current assets: Cash $ $ Other current assets - - - Total current assets Property and equipment, net - - Other assets Goodwill Total other assets TotalAssets $ $ Liabilities and Stockholders' Deficit Liabilities: Current liabilities: Short term notes payable - Accounts payable and accrued expenses Stock subscription payable Liabilities to be disposed of, current Total current liabilities Total Liabilities Stockholders' deficit: Common stock subscribed - Common stock, par value $0.0001, 200,000,000 shares authorized, 42,423,875 and 39,201,498 shares issued and outstanding, as of June 30, 2011 and March 31, 2011, respectively Additional paid-in capital Accumulated earnings ) ) Total stockholders' deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See accompanying notes to condensed consolidated financial statements. 4 LAS VEGAS RAILWAY EXPRESS, INC. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) For the Three Months Ended For the Three Months Ended June 30, June 30, Revenues: $ - $ - Cost of Sales - - Gross Profit - - Expenses: Salary, wages and payroll taxes Selling, general and administrative Professional fees Depreciation expense - - Total expenses Loss from continuing operations ) Other expense Interest expense ) Total other expense ) Net loss from continuing operations ) Discontinued operations: Income from discontinued operations - Total discontinued operations - Net loss $ ) $ Loss per share, from continuing operations $ ) $ ) Earnings per share from discontinued operations $ $ ) Loss per share $ ) $ ) Weighted average number of common shares shares outstanding, basic and diluted See accompanying notes to condensed consolidated financial statements. 5 LAS VEGAS RAILWAY EXPRESS, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the Three Months Ended For the Three Months Ended June 30, June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss from operations to net cash used in operations: Depreciation and amortization - - Amortization of debt discount - Stock issued for services Stock based compensation (3,500 ) Stock based compensation, non-cash Changes in operating assets and liabilities: - - (Increase) decrease in other current assets (29,739 ) (Decrease) in liabilities of discontinued operations, net (21,069 ) ) Increase (decrease) in accounts payable and accrued expenses (9,178 ) Net cash (used in)operating activities (408,323 ) (385,682 ) Cash flows from investing activities: Purchase of fixed assets - - Net cash used in investing activities - - Cash flows from financing activities: Proceeds from sale of stock Proceeds from notes payable Payments for related notes payable - ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period $ $ Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information Interest paid $
